Citation Nr: 0514357	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  96-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1954, and from March 1962 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the veteran's disability rating for his 
service-connected low back disability from 20 to 10 percent.  
He responded by filing a timely Notice of Disagreement 
regarding this reduction and denial of a higher rating, and 
was sent a Statement of the Case by the RO.  He subsequently 
filed a timely VA Form 9, perfecting an appeal of the this 
issue.  

The veteran also perfected an appeal of the propriety of the 
RO's May 1995 reduction of his 20 percent disability rating.  
However, in an April 2003 rating decision, the RO restored 
the veteran's 20 percent rating, and this issue is therefore 
no longer before the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's arthritis of the lumbosacral spine results 
in forward flexion limited to 60º, extension to 20º, left 
lateral flexion to 15º, right lateral flexion to 20º, left 
lateral rotation to 20º, and right lateral flexion to 15º.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 20 percent for the veteran's arthritis of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (2003), Diagnostic Codes 5003, 5242 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a disability rating in excess of 20 percent 
for his arthritis of the lumbosacral spine.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 2004).  The veteran 
filed his claim prior to September 23, 2002 and Board has 
evaluated the veteran's back condition under many diagnostic 
codes.  Separate diagnostic codes identify the various 
disabilities.  

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (intervertebral disc 
syndrome) and 5295 (lumbosacral strain) (in effect prior to 
September 23, 2002).  Under Diagnostic Code 5293, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation, and postoperative cured intervertebral disc 
syndrome is noncompensable. 

Under the old Diagnostic Code 5295, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted and with slight subjective symptoms only, a 
noncompensable evaluation is warranted.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine) (in effect prior to September 
23, 2002), which provides a 50 percent evaluation if 
ankylosis of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable.  No ankylosis has been found. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; (2) 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
(3) with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted.

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  The VA is to round each range of 
motion measurement to the nearest five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003. 

On VA general medical examination in October 1994, his low 
back was without any obvious abnormalities.  He had no soft 
tissue swelling, muscle spasm, or tenderness to touch.  No 
scoliosis or intervertebral disc syndrome was indicated.  He 
had forward flexion to 90º, backward extension to 30º, 
lateral flexion to 30º bilaterally, and rotation to 55º 
bilaterally.  X-rays of the lumbosacral spine revealed some 
disc bulging and spondylolisthesis.  Such facts only provide 
evidence against this claim. 

Another VA general medical examination was afforded the 
veteran in January 1996.  He had no soft tissue swelling, 
effusion, or tenderness to touch of the low back.  No 
scoliosis of the lumbosacral spine was evident.  Forward 
flexion was reduced to 75º.  X-rays of the lumbosacral spine 
revealed marked osteoarthritis.  Intervertebral disc syndrome 
was not indicated. 

A private November 1997 MRI of the veteran's lumbosacral 
spine revealed disc herniation and bulging, with a suspected 
spondylosis.  

VA next examined the veteran in May 2001.  He reported a 
history of chronic low back pain, increasing recently.  On 
physical examination he had no sensory or motor deficits of 
the lower extremities.  No weakness was observed.  Range of 
motion testing revealed forward flexion to 60º, backward 
extension to 10º, and lateral flexion to 15º bilaterally.  
The examiner also noted that the veteran experienced 
increased pain following motion, but the examiner did not 
quantify this pain in terms of additional limitation of 
motion.  

VA most recently examined the veteran in November 2004, at 
which time he reported chronic low back pain, with periodic 
stiffness and weakness.  The pain also radiated 
intermittently into his left leg.  On physical examination he 
walked without any external aids.  However, he reported using 
a lumbar support occasionally at home, approximately once per 
month.  His back displayed no evidence of scoliosis or muscle 
spasm.  Range of motion testing revealed forward flexion to 
75º, extension to 20º, left lateral flexion to 15º, right 
lateral flexion to 20º, left lateral rotation to 20º, and 
right lateral flexion to 15º.  Some pain at the extremes of 
motion was reported.  According to the examiner, repetitive 
motion would result in approximately 7º additional limitation 
of motion over the entire range of motion of the 
thoracolumbar spine.  Intervertebral disc syndrome was not 
indicated. 

The veteran has also received VA outpatient treatment since 
the initiation of this appeal.  These treatment records 
indicate consistent reports of low back pain, with occasional 
radiation into the lower extremities.  

After reviewing the entire record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 20 percent under either the former or 
current criteria for the veteran's arthritis of the 
lumbosacral spine.  

Considering first the former rating criteria, the evidence 
does not suggest sufficient limitation of motion to support a 
finding of severe impairment.  He had full or near full range 
of motion on examination in October 1994 and January 1996.  
While his range of motion was further reduced on VA 
examination in May 2001 and November 2004, the veteran had 
motion to at least 50 percent or better of full range of 
motion on all applicable measures, even with consideration of 
pain.  Additionally, he has been able to walk unaided, and 
used a lumbar support only occasionally.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a finding of severe limitation of motion, as is required for 
a 40 percent rating.  

Likewise, a 40 percent rating under the revised criteria for 
spinal disabilities is not warranted.  As noted above, 
forward flexion of the spine limited to 30º or less, or 
favorable ankylosis of the spine is required for a 40 percent 
rating.  However, at no time since the effective date of this 
Code has the veteran displayed such limitation of motion.  He 
has had forward flexion to 75º, according to the November 
2004 examination report, and has not been diagnosed with 
ankylosis.  In conclusion, a preponderance of the evidence is 
against a 40 percent rating.  

The Board has also considered whether a higher rating is 
warranted based on any additional impairment or limitation of 
motion resulting from instability, excess fatigability, pain, 
weakness, or incoordination of the back. On examination in 
November 2004, the VA examiner did note that the veteran 
experienced pain of the low back with repetitive motion, 
resulting in an additional 3-4º limitation of motion, but 
even accepting these findings as analogous to flexion limited 
to 73º, a higher rating is not warranted based on this degree 
of limitation of motion.  The examiner did not otherwise 
indicate any additional impairment resulting from excess 
fatigability, pain, weakness, incoordination, or 
intervertebral disc syndrome of the low back.  Overall, a 
higher rating based on such factors is not warranted.  See 
DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran, as noted above, raised 
them.  The evidence discussed herein does not show that the 
service-connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's arthritis of the 
lumbosacral spine has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
arthritis of the lumbosacral spine.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Duty to Assist

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1995 Statement 
of the Case, the various Supplemental Statements of the Case, 
the Board's prior remands, and the April 2004 RO letter to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Miami, FL, 
and these records were obtained.  Private medical records 
have also been obtained, as indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA 
orthopedic examinations in conjunction with his claims; for 
these reasons, his appeal is ready to be considered on the 
merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 1995, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to May 1995.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005).
  

ORDER

Entitlement to a disability rating in excess of 20 percent 
for arthritis of the lumbosacral spine is not warranted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


